This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
                    Frantz BEAUGE,
         Personnel Specialist Chief Petty Officer
              United States Navy, Appellant
                          No. 21-0183
                    Crim. App. No. 201900197
       Argued December 7, 2021—Decided March 3, 2022
       Military Judges: Hayes Larsen (arraignment) and
                    Michael Luken (trial)

   For Appellant: Lieutenant Commander Megan P. Marinos,
   JAGC, USN (argued); Lieutenant Commander Chris Riedel,
   JAGC, USN.
   For Appellee: Major Clayton L. Wiggins, USMC (argued);
   Lieutenant Colonel Christopher G. Blosser, USMC, Major
   Kerry E. Friedewald, USMC, and Brian K. Keller, Esq. (on
   brief); Lieutenant Colonel Nicholas L. Gannon, USMC.
   For Amicus Curiae Patient/Victim C.G.: Peter Coote, Esq.
   (on brief).
   Chief Judge OHLSON delivered the opinion of the Court,
   in which Judge SPARKS, Judge HARDY, and Senior
   Judge CRAWFORD joined. Judge MAGGS joined except
   in Part IV.A.2.
                    _______________

   Chief Judge OHLSON delivered the opinion of the Court.
    Broadly speaking, Military Rule of Evidence (M.R.E.)
513(a) establishes a privilege that allows a patient to refuse
to disclose confidential communications between the patient
and his or her psychotherapist if those communications were
made for the purpose of diagnosing or treating the patient’s
mental or emotional condition. M.R.E. 513(d)(3) creates an ex-
ception to that privilege when a service regulation or state or
federal law imposes a duty on the psychotherapist to report
certain information derived from those communications, such
as when the patient alleges child sexual abuse. We hold that
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

this “duty-to-report” exception makes discoverable the infor-
mation that was required to be reported to state authorities.
We also hold, however, that the “duty-to-report” exception,
standing alone, does not make discoverable the underlying
confidential communications between the patient and the
psychotherapist.
    In the instant case, we conclude that the lower court
properly construed the psychotherapist-patient privilege and
its exceptions, and that the military judge acted within his
discretion in denying Appellant’s request for in camera re-
view of the victim’s psychiatric records. We also conclude that
Appellant was not denied the effective assistance of counsel.
We therefore affirm the judgment of the United States Navy-
Marine Corps Court of Criminal Appeals (NMCCA).
                   I. Procedural Overview
    A general court-martial consisting of officer members with
enlisted representation convicted Appellant, contrary to his
pleas, of two specifications of sexual abuse of a child in viola-
tion of Article 120b, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 920b (2018). Appellant was sentenced to
a reduction to E-1 and confinement for one year. The conven-
ing authority approved the sentence as adjudged.
    The NMCCA affirmed the findings and sentence as ap-
proved by the convening authority. United States v. Beauge,
No. 201900197, 2021 CCA LEXIS 9, at *26, 2021 WL 82854,
at *10 (N-M. Ct. Crim. App. Jan. 11, 2021) (unpublished).
   We granted review to resolve the following issue:
       Did the lower court create an unreasonably broad
       scope of the psychotherapist-patient privilege by
       affirming the military judge’s denial of discovery,
       denying remand for in camera review, and denying
       Appellant’s claim of ineffective assistance of
       counsel?
United States v. Beauge, 81 M.J. 301 (C.A.A.F. 2021) (order
granting review).
                        II. Background
    In 2016, the child victim in this case, C.G., reported to
school officials that she had been sexually abused by her un-
cle, Appellant. The school’s guidance counselor referred C.G.


                               2
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

to a counseling center in Florida where she received treat-
ment from a psychotherapist. During the course of this coun-
seling, C.G. made statements to the effect that she had been
sexually abused by Appellant. Because Florida law mandates
reporting evidence of child abuse, the psychotherapist made
the required report to Florida’s reporting hotline in a recorded
call. The Florida agency that received the report generated an
investigative summary and an audio recording of the hotline
call, both of which were disclosed to Appellant. 1 Beauge, 2021
CCA LEXIS 9, at *5–7, 2021 WL 82854, at *2–3.
    Prior to trial, Appellant moved to compel production “of all
records of communications between C.G. and [the psychother-
apist] leading to a report of child sexual abuse.” In his bench
brief regarding this motion, Appellant alleged an incon-
sistency between (a) C.G.’s statement, as reported by the hot-
line summary, that Appellant “attempted to penetrate her on
some occasions,” and (b) C.G.’s statement to forensic inter-
viewers where—from Appellant’s viewpoint—C.G. failed to
renew that specific aspect of her allegation. Appellant argued
to the military judge that this alleged inconsistency made it
reasonably likely that the psychotherapist’s notes contained
information that would be admissible to impeach C.G. The
military judge denied Appellant’s motion to compel, citing the
psychotherapist-patient privilege.
                         III. Applicable Law
    Military Rule of Evidence 513 provides for a psychothera-
pist-patient privilege in cases arising under the UCMJ. This
rule specifically provides that:
       A patient has a privilege to refuse to disclose and to
       prevent any other person from disclosing a
       confidential communication made between the
       patient and a psychotherapist . . . if such
       communication was made for the purpose of
       facilitating diagnosis or treatment of the patient’s
       mental or emotional condition.
M.R.E. 513(a).

   1 Because of delays in procuring the audio recording, it was only
made available to Appellant on the day opening arguments began
(Feb. 27, 2019), which was after Appellant’s motion to compel dis-
covery was resolved (Jan. 29, 2019).



                                 3
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

    The rule also contains a number of exceptions in subsec-
tion (d), which provide that “[t]here is no privilege under this
rule” in certain enumerated circumstances. M.R.E. 513(d).
For purposes of this case, the relevant exceptions are those
which provide that there is no privilege “when federal law,
state law, or service regulation imposes a duty to report infor-
mation contained in a communication,” M.R.E. 513(d)(3), and
“when the communication is evidence of child abuse or of ne-
glect, or in a proceeding in which one spouse is charged with
a crime against a child of either spouse,” M.R.E. 513(d)(2). For
the sake of clarity, we will refer to the former exception as the
“duty-to-report” exception and the latter exception as the “ev-
idence-of-child-abuse” exception.
    M.R.E. 513(e) provides the procedure that must be fol-
lowed when a party seeks to discover information pursuant to
any of the enumerated exceptions. First, the moving party
must file a written motion seeking an interlocutory ruling by
the military judge. M.R.E. 513(e)(1). Then, “[b]efore ordering
the production or admission of evidence of a patient’s records
or communication, the military judge must conduct a [closed]
hearing” to discuss the merits of the issue. M.R.E. 513(e)(2).
If in camera review of the records or communications sought
“is necessary to rule on the production or admissibility of pro-
tected records or communications,” the military judge “may”
conduct such a review. M.R.E. 513(e)(3). However:
       Prior to conducting an in camera review, the mili-
       tary judge must find by a preponderance of the evi-
       dence that the moving party showed:
              (A) a specific factual basis demonstrating a
          reasonable likelihood that the records or commu-
          nications would yield evidence admissible under
          an exception to the privilege;
              (B) that the requested information meets one
          of the enumerated exceptions under subsection
          (d) of this rule;
             (C) that the information sought is not merely
          cumulative of other information available; and
             (D) that the party made reasonable efforts to
          obtain the same or substantially similar infor-
          mation through non-privileged sources.




                               4
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

M.R.E. 513(e)(3) (2016 ed.) (emphasis added). If, after the
completion of this hearing and review process, the military
judge decides that the party seeking to compel production has
met this burden, the military judge may order production or
disclosure of the requested records or communications. Any
such production or disclosure, however, “must be narrowly
tailored to only the specific records or communications, or por-
tions of such records or communications, that meet the re-
quirements for one of the enumerated exceptions to the priv-
ilege.” M.R.E. 513(e)(4).
                          IV. Discussion
   As a preliminary matter, neither party disputes the fact
that the communications between the victim and her
psychotherapist were confidential and that they were made
for the purpose of diagnosing or treating a mental or
emotional condition. Therefore, under M.R.E. 513, these
communications were privileged unless they fall within an
enumerated exception.
                A. The Duty-to-Report Exception
                    1. Litigation Background
    As noted above, Appellant moved to compel “production of
all records of communications between C.G. and [her psycho-
therapist]” that gave rise to the psychotherapist’s required re-
port to state authorities. Appellant cited M.R.E. 513(d)(3)—
the duty-to-report exception—as the basis for his motion. The
military judge ruled, however, that Appellant did not meet
his burden to show by a preponderance of the evidence that
the communications between C.G. and her psychotherapist
fell within this enumerated exception as required by M.R.E.
513(e)(3)(B). The military judge found instead that “[o]nly the
information reported is not privileged under” the duty-to-re-
port exception—not the original communications between a
psychotherapist and a patient that served as the source for
the mandated report. (Emphasis added.) 2

   2  We note that the military judge in this case did a particularly
commendable job in assessing Appellant’s motion to compel. He
carefully laid out the relevant facts, put considerable thought into
his legal analysis, and lucidly explained his conclusions. Such me-
ticulous work at the trial level is very helpful to a reviewing court.



                                  5
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

    The lower court, in upholding the ruling of the military
judge, modified this formulation to hold that “the plain mean-
ing of” the duty-to-report exception is that the privilege is vi-
tiated only “with respect to the ‘information’ that is mandato-
rily reported . . . , not the entirety of the confidential
communications leading to the report.” Beauge, 2021 CCA
LEXIS 9, at *11, 2021 WL 82854, at *4 (emphasis added). 3
       2. Scope of the Psychotherapist-Patient Privilege
    Both at trial and on appeal, Appellant has taken a con-
trary position. In his view, the prefatory language stating
that “ ‘[t]here is no privilege’ ” when there is a legal duty to
report means that all “underlying communications that re-
sulted in [a mandated] report” are rendered discoverable as
soon as the psychotherapist notifies the state of a child sex
abuse allegation. Brief for Appellant at 8–9, United States v.
Beauge, No. 21-0183 (C.A.A.F. Aug. 4, 2021) (first alteration
in original) (citation omitted). Therefore, according to Appel-
lant, “[t]he fact that Florida law imposes a duty to report ef-
fectively eliminates the psychotherapist-patient privilege for
the entire conversation that [the psychotherapist] had with
C.G., per the plain language of [M.R.E.] 513(d)(3).” Id. at 14.
    In deciding which, if any, of these various interpretations
of M.R.E. 513 is correct, we engage in a de novo review of the
issue because it is a question of law. LRM v. Kastenberg, 72
M.J. 364, 369 (C.A.A.F. 2013). In conducting this de novo re-
view, this Court employs principles of statutory construction.
United States v. Kohlbek, 78 M.J. 326, 330 (C.A.A.F. 2019).
One such fundamental principle is that “the plain language
of a [rule] will control unless it leads to an absurd result.”


   3  As explained later in this section, the distinction between the
military judge’s use of the phrase “information reported” and the
NMCCA’s use of the phrase “ ‘information’ that is mandatorily re-
ported” may be an important one in certain cases. The latter formu-
lation maintains the privilege over information that was reported
but which was not required to be reported. (Thus, for example, if a
psychotherapist included in his or her report to state authorities
confidential information about the patient that was unconnected to
a child sex abuse allegation, that material would remain privi-
leged.) However, this distinction does not affect the resolution of the
instant case.



                                  6
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

United States v. King, 71 M.J. 50, 52 (C.A.A.F. 2012). In de-
termining whether language is plain, a court must look “to
the language itself, the specific context in which that lan-
guage is used, and the broader context of the [rule] as a
whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).
Where “only one of the permissible meanings produces a sub-
stantive effect that is compatible with the rest of the law,”
that meaning will prevail. United Sav. Ass’n of Texas v. Tim-
bers of Inwood Forests Assocs., 484 U.S. 365, 371 (1988).
   We disagree with the contention by both Appellant and
the NMCCA that the language of the exception contained in
M.R.E. 513(d)(3) is immediately “plain.” Rather, we view the
scope and effect of the duty-to-report exception as being am-
biguous when viewed in isolation. Specifically, we do not find
the rule to be clear on its face as to whether—as Appellant
argues—the privilege instantly evaporates in regard to all
communications between a psychotherapist and a patient
that resulted in a state-mandated report, or whether—as the
Government argues—the privilege does not exist only in re-
gard to the information required to be provided to the state.
This is because although M.R.E. 513(d)(3) describes the cir-
cumstances in which the privilege is vitiated, it does not ex-
pressly state the scope and effect of that vitiation. That is, the
exception specifies when it applies, but it does not specify in
what manner and to what extent it applies. M.R.E. 513(d)(3).
    Because of this facial ambiguity in the duty-to-report ex-
ception, we must interpret it in light of the broader context of
the rule. See King v. Burwell, 576 U.S. 473, 486 (2015) (“If the
statutory language is plain, we must enforce it according to
its terms. But oftentimes the ‘meaning—or ambiguity—of
certain words or phrases may only become evident when
placed in context.’ ” (citation omitted) (quoting FDA v. Brown
& Williamson Tobacco Corp., 529 U.S. 120, 132 (2000))). In
doing so, we must keep in mind that the provisions of M.R.E.
513 were crafted to balance the interest of a victim in having
private communications protected, the interest of an accused
in having potentially exculpatory material disclosed, and the
interest of the military in facilitating access to information
that bears on the well-being of its servicemembers and the




                                7
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

integrity of its operations. 4 This Court should not take lightly
the constraints these policy-laden choices place on our author-
ity to second-guess the Executive on this point.
    Appellant argues that the broader context of the
psychotherapist-patient privilege supports his view that the
Executive intended the duty-to-report exception to vitiate the
privilege with respect to all of the communications that gave
rise to a required report. Specifically, Appellant argues that:
(1) communications from a psychotherapist to state
authorities are not covered by the provisions of M.R.E. 513(a)
and thus are not privileged; (2) M.R.E. 513(d)(3) is styled as
an exception to the M.R.E 513(a) privilege; and thus (3) it
would be internally inconsistent for the rule to preliminarily
exclude from the protection of the privilege the
communications between a psychotherapist and the state, but
then for the rule to create an exception to this privilege to
enable access to something that was not privileged in the first
place. Accordingly, in Appellant’s view, the exception created
in M.R.E. 513(d)(3) must have been intended to apply to a
type of communication that is subject to privilege—here, the
communication between the patient and the psychotherapist.
In other words, Appellant reasons that the duty-to-report
exception must have been intended to reach the underlying
communications between patient and psychotherapist—
which are covered by M.R.E. 513(a)—because a required
report from a psychotherapist to a state is not privileged
under M.R.E. 513(a) and M.R.E. 513(d)(3) is styled as an
exception to that privilege.



   4 Compare Jaffee v. Redmond, 518 U.S. 1, 10 (1996) (recognizing
a federal psychotherapist-patient privilege in light of the view that
“[e]ffective psychotherapy . . . depends upon an atmosphere of
confidence and trust in which the patient is willing to make a frank
and complete disclosure of facts, emotions, memories, and fears”),
with Manual for Courts-Martial, United States, Analysis of the
Military Rules of Evidence app. 22 at A22-51 (2016 ed.) (“These
exceptions are intended to emphasize that military commanders
are to have access to all information that is necessary for the safety
and security of military personnel, operations, installations, and
equipment.”).




                                  8
              United States v. Beauge, No. 21-0183/NA
                       Opinion of the Court

    This argument by Appellant’s counsel is creative and
thought-provoking. Ultimately, however, we must reject Ap-
pellant’s premise that required communications from a psy-
chotherapist to a state are necessarily not privileged. We note
that most courts that have considered the issue have ruled
that, in the absence of a statute to the contrary, these legally
required communications between a psychotherapist and
state authorities are, indeed, privileged—at least to the ex-
tent they are intended to be kept confidential. 5 Even where

    5  See, e.g., State v. R.H., 683 P.2d 269, 274–75 (Alaska Ct. App.
1984) (holding that, although psychotherapists are “required to re-
port evidence of child abuse . . . to public employees, and [reports]
are required to be recorded in public offices,” reports of child abuse
retain their status as privileged because they “are considered con-
fidential and are not subject to public inspection” (internal quota-
tion marks omitted) (citation omitted)); Ross v. Blank, 958 So. 2d
437, 442 (Fla. Ct. App. 2007) (denying the appellant’s request for in
camera review of a psychotherapist’s mandatory report to the
state); Caver v. City of Trenton, 192 F.R.D. 154, 162 (D.N.J. 2000)
(holding that a psychotherapist’s report, although shared with the
patient’s employer in the form of a binary “recommendation of fit-
ness for duty,” was privileged because the patient “was told and re-
assured that the psychological records and reports would be kept
strictly confidential, and would not be disclosed”); Price-Williams v.
State, 982 So. 2d 611, 615 (Ala. Crim. App. 2007) (holding that a
court-ordered “report prepared by the psychotherapist is . . . privi-
leged” despite having been used in a “divorce proceeding and cus-
tody dispute”); People v. Stritzinger, 668 P.2d 738, 744 (Cal. 1983)
(holding that a report by a psychotherapist—made under a mis-
taken belief that the report was required—did not vitiate privilege
as to the matters reported); Zapata v. People, 2018 CO 82, ¶ 26, 428
P.3d 517, 524 (holding that “competency reports, completed by ei-
ther a psychiatrist or licensed psychologist . . . , are protected by the
. . . psychologist-client privilege” even though they are disclosed to
third parties in litigation); Barrios-Barrios v. Clipps, No. Civ. Ac-
tion 10-837, 2011 U.S. Dist. LEXIS 111920, at *6–7, 2011 WL
4550205, at *3 (E.D. La. Sept. 29, 2011) (unpublished) (detailing a
magistrate judge’s ruling that psychologist’s report was “protected
from discovery by the psychotherapist-patient privilege” despite be-
ing provided to a government agency because the report “was in-
tended to be confidential and was actually maintained as confiden-
tial by the Civil Service Department”); but see State v. Snell, 714
A.2d 977, 979 (N.J. Super. Ct. App. Div. 1998) (holding that a stat-
ute providing that “information which the physician or the patient
is required to report to a public official is not privileged” operated



                                   9
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

reports to state authorities are not considered privileged—
due to the specific language of a state statute or because the
patient waived the privilege—courts generally find that the
communications underlying the report remain privileged. 6
Insofar as courts have ruled to the contrary, it seems to have
been in light of state statutes specifically providing that the
psychotherapist-patient privilege does not apply in certain
classes of cases. 7

“to waive the privilege only as to the requirement of making an in-
itial report to a public official” (internal quotation marks omitted)
(citation omitted)).
   6  See, e.g., United States v. Hayes, 227 F.3d 578, 586 (6th Cir.
2000) (holding that “compliance with the professional duty to [dis-
close to third parties] does not imply a duty to testify against a pa-
tient in criminal proceedings or in civil proceedings other than di-
rectly related to the patient’s involuntary hospitalization, and such
testimony is privileged and inadmiss[i]ble if a patient properly as-
serts the psychotherapist/patient privilege”); State v. Judd, 457
P.3d 316, 323 (Ore. Ct. App. 2019) (holding that a mandatory re-
porting statute “only abrogate[d] privilege[] . . . to the extent that a
report be submitted,” and not “for the purpose of admitting evidence
in a judicial proceeding”); Barmore v. City of Rockford, No. 09 C
50236, 2013 U.S. Dist. LEXIS 64048, at *6–7, 2013 WL 1883221, at
*1 (N.D. Ill. May 3, 2013) (unpublished) (approving of a magistrate
judge’s conclusion that, in light of a “limited waiver,” “production of
the Defendants’ mental health and treatment information is lim-
ited to the reports produced by the evaluators, and that the Plaintiff
is not entitled to any underlying records or communications from
the Defendants’ [psychotherapists], even if they were relied-upon
by the evaluators”).
   7  See, e.g., State ex rel. D.M. v. Hoester, 681 S.W.2d 449, 451–52
(Mo. 1984) (holding that state privilege statute did not operate to
bar “evidence in any judicial proceeding relating to child abuse or
neglect” (emphasis removed) (internal quotation marks omitted)
(citation omitted)); State v. Denis L.R., 2005 WI 110, ¶ 7, 283 Wis.
2d 358, 699 N.W.2d 154 (interpreting statute which provided that
“[t]here is no privilege for information contained in a report of child
abuse or neglect”); State v. Strauch, 2015-NMSC-009, ¶ 2, 345 P.3d
317 (holding that patient-psychotherapist communications were
discoverable in light of state statute providing that “[n]o privi-
lege shall apply for confidential communications concerning any
material that a [social worker] is required by law to report to a pub-
lic employee or public agency” (alteration in original) (internal quo-
tation marks omitted) (citation omitted)); State v. Orwick, 153 Ohio



                                  10
              United States v. Beauge, No. 21-0183/NA
                       Opinion of the Court

    For the reasons cited below, we believe the Executive in-
tended to adopt the majority approach in regard to the duty-
to-report exception, maintaining as privileged the confiden-
tial reports which psychotherapists are required to make to
state agencies.
    First, the rule makes clear the Executive’s intent to place
with the patient the choice as to whether or not to assert the
privilege. Indeed, the very core of the rule is that “[a] patient
has a privilege to refuse to disclose and to prevent any other
person from disclosing a confidential communication.” M.R.E.
513(a) (emphasis added). The reporting of required
information by a psychotherapist to state authorities is not a
volitional act on the part of the patient—or even on the part
of the patient’s psychotherapist. Rather, it is an act compelled
by the full force of state law. No such legally mandated act
should be deemed to preclude patients from vindicating their
personal interest in preventing the further disclosure of
confidential communications they engaged in with their
psychotherapist for the purpose of facilitating the diagnosis
or treatment of a mental or emotional condition. Simply
stated, the intent of the rule is to vest control of disclosure
with the patient, and in the absence of plain language to the
contrary, we should not choose a reading of the rule that
subverts this principle.
    Second, M.R.E. 513(b)(4) provides that “[a] communica-
tion is ‘confidential’ if not intended to be disclosed to third
persons other than those to whom disclosure is in furtherance
of the rendition of professional services to the patient or those
reasonably necessary for such transmission of the communi-
cation.” This provision suggests information retains its status
as confidential material—even when it has been disclosed to
third parties—as long as the disclosure “was made for the
purpose of facilitating diagnosis or treatment [for a] mental

App. 3d 65, 2003-Ohio-2682, 790 N.E.2d 1238, at ¶ 16 (holding that
“[w]here a statute requires an individual to report . . . , the [indi-
vidual] may generally testify to the contents of the required disclo-
sure without violating any corresponding privilege” in light of a
state statute “which explicitly provides that ‘in a criminal proceed-
ing, the report is admissible in evidence . . . and is subject to discov-
ery’ ” (internal quotation marks omitted) (citation omitted)).




                                   11
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

or emotional condition.” M.R.E. 513(a). 8 This view dovetails
with the fact that “one of [the] chief purposes” of mandatory
reporting statutes like Florida’s is to remove the underlying
cause of harm and facilitate access to “comprehensive protec-
tive services for abused and neglected children.” Dufresne v.
State, 826 So. 2d 272, 277–78 (Fla. 2002); see also Fla. Stat.
§ 39.101(b)(6) (2021) (noting that the central abuse hotline is
intended to “[s]erve as a resource for the evaluation, manage-
ment, and planning of preventive and remedial services for
children who have been abused, abandoned, or neglected”).
Thus, when analyzed comprehensively, the express language
of the rule militates in favor of the view that disclosures to a
person within the state government, to whom the psychother-
apist is required to report allegations of child sexual abuse,
do not affect the privileged status of their contents.
    Third, the relevant state statute in this case keeps re-
quired reports confidential. In this case, it was Florida state
law that required the psychotherapist to report any
knowledge or suspicion “that [C.G. was] the victim of sexual
abuse.” Fla. Stat. § 39.201(1)(a)(2) (2021). The Florida law
also provided that “all . . . reports made to the central abuse
hotline and all records generated as a result of such reports,
shall be confidential and exempt from the provisions of [the
public inspection and copying statute] and shall not be dis-
closed except as specifically authorized by this chapter.” Fla.
Stat. § 39.202(1) (2021). These measures taken by the state to
keep child sex abuse reports confidential support the position
that the material remains subject to a claim of privilege by
the patient.
    Accordingly, we conclude that required reports from a psy-
chotherapist to state authorities about child sex abuse allega-
tions are indeed privileged and thus, contrary to Appellant’s
assertions, the provisions of the duty-to-report exception are
neither surplusage nor inconsistent with the regulatory
scheme of M.R.E. 513 writ large.



   8 M.R.E. 513(b)(3) operates similarly, providing that disclosures
to a third party who is “directed by or assigned to assist a psycho-
therapist in providing professional services” do not vitiate a pa-
tient’s privilege.



                                12
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

    Having clarified that the privilege provided by M.R.E. 513
applies not only to confidential patient-psychotherapist com-
munications but also to legally required reports to state au-
thorities, the question remains: when the duty-to-report ex-
ception applies, in what manner and to what extent does it
vitiate the privilege?
               3. The Duty-to-Report Exception
    We find two of the privilege rules instructive on this point.
We first note that, even when an exception applies, the Exec-
utive has decided to strictly limit disclosure: “Any production
or disclosure permitted by the military judge under this rule
must be narrowly tailored to only the specific records or com-
munications, or portions of such records or communications,
that meet the requirements for one of the enumerated excep-
tions to the privilege . . . .” M.R.E. 513(e)(4). The references to
producing material contained only in “specific records or com-
munications” and “portions of such records or communica-
tions” demonstrate that the required report, the hotline sum-
mary of the report, and the confidential communications
between the victim and the psychotherapist should not be
viewed as a unitary whole. Id. (emphasis added). Rather, the
three sets of communications must be examined inde-
pendently of one another to determine which “specific records
or communications” or “portions of such records or communi-
cations” should be produced. Id. Thus, the vitiation of the
privilege in regard to the information communicated to the
state does not automatically result in the vitiation of the priv-
ilege in regard to the communications between the victim and
her psychotherapist. To read M.R.E. 513(d)(3) as broadly en-
compassing the underlying communications between the vic-
tim and her psychotherapist—rather than just the infor-
mation required to be reported to state authorities and any
state-generated summary thereof—would violate the com-
mand that any disclosure “must be narrowly tailored.” M.R.E.
513(e)(4) (emphasis added).
    And, second, the rule relating to waiver of privilege makes
clear that mere disclosure does not vitiate the privilege. To
the contrary, M.R.E. 510(a) provides that a privilege-holder’s
voluntary disclosure of privileged matter results in waiver
only if the disclosure amounts to a “significant part of the



                                13
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

matter or communication,” and even then only where the dis-
closure is made “under such circumstances that it would be
inappropriate to allow the claim of privilege.” In our view, this
provision suggests that the use of privileged material in a le-
gally required report would not justify a finding of waiver as
to all underlying matters discussed in the report.
      We therefore agree with the NMCCA that the most natu-
ral meaning of M.R.E. 513(d)(3) is that “the privilege is lost
with respect to the ‘information’ that is mandatorily reported
. . . not the entirety of the confidential communications lead-
ing to the report.” Beauge, 2021 CCA LEXIS 9, at *11, 2021
WL 82854, at *4. In other words, the language of the duty-to-
report exception should be read to mean that the privilege is
vitiated only in regard to the specific information that was
contained in the communication to state authorities and was
required by law or regulation to be reported. 9 In this case, be-
cause Appellant received the full audio of the psychothera-
pist’s report to the state agency, Appellant received all of the
information he was entitled to discover under the duty-to-re-
port exception—and perhaps more.
                      B. In Camera Review
     A “military judge may examine the evidence or a proffer
thereof in camera, if such examination is necessary to rule on
the production or admissibility of protected records or com-
munications.” M.R.E. 513(e)(3). “We review a military judge’s
decision . . . to deny a motion for in camera review of records
. . . for an abuse of discretion.” United States v. Jacinto, 81
M.J. 350, 353 (C.A.A.F. 2021).
    We begin by noting the permissive nature of this passage
in the rule, which states that a military judge “may” examine

   9 To be clear, the exception would not allow the discovery of in-
formation beyond what is required to be reported. For example, if a
psychotherapist reports to state authorities irrelevant confidential
communications by a patient in the course of reporting the required
information, the privilege would not be vitiated as to the irrelevant
information because the irrelevant information was not subject to
a reporting duty. See Stritzinger, 668 P.2d at 744 (holding that it
was “error to admit [the psychotherapist’s] testimony concerning” a
report that was not actually required by the statute, and thus the
information erroneously reported retained its status as privileged).



                                 14
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

the evidence in camera. But further, we underscore the fact
that where an Appellant’s motion to compel does not meet the
standard laid out in M.R.E. 513(e)(3), a military judge does
not have the authority to conduct an in camera review. See
M.R.E. 513(e)(3) (providing that, “[p]rior to conducting an in
camera review, the military judge must find by a preponder-
ance of the evidence that the moving party” met their burden
(emphasis added)).
    In this case, the military judge ruled that the duty-to-re-
port exception applies only to information contained in a re-
port made pursuant to a legal duty. (As noted above, we mod-
ify this slightly to hold that the duty-to-report exception
applies only to the specific information which is required to be
reported. However, based on the facts of the instant case, this
distinction had no practical effect on the military judge’s de-
cision-making.) Because the military judge ruled that the ex-
ception did not apply to this information, Appellant neces-
sarily failed to meet his burden to show, by a preponderance
of the evidence, either “a specific factual basis demonstrating
a reasonable likelihood that the records or communications
would yield evidence admissible under an exception to the
privilege” or “that the requested information me[t] one of the
enumerated exceptions.” M.R.E. 513(e)(3)(A)–(B) (2016 ed.)
(emphasis added). Therefore, the military judge properly de-
nied in camera review because he did not abuse his discretion
in finding that Appellant did not make the required prelimi-
nary showing.
             C. Ineffective Assistance of Counsel
    As part of the granted issue, we next must decide whether
the lower court erred in denying Appellant’s claim of ineffec-
tive assistance of counsel. Appellant specifically complains
that, although the defense raised the duty-to-report exception
under M.R.E. 513(d)(3) in seeking to obtain the communica-
tions between the psychotherapist and the child victim, the
defense failed to also raise the evidence-of-child-abuse excep-
tion under M.R.E. 513(d)(2).
    “When a claim of ineffective assistance of counsel is prem-
ised on counsel’s failure to make a motion . . . , an appellant
must show that there is a reasonable probability that such a




                              15
             United States v. Beauge, No. 21-0183/NA
                      Opinion of the Court

motion would have been meritorious.” United States v. Har-
pole, 77 M.J. 231, 236 (C.A.A.F. 2018) (citation omitted) (in-
ternal quotation marks omitted). A “reasonable probability”
is one “sufficient to undermine confidence in the outcome.”
United States v. Spurling, 74 M.J. 261, 261 (C.A.A.F. 2015)
(citation omitted) (internal quotation marks omitted). Claims
of ineffective assistance are reviewed de novo. United States
v. Furth, 81 M.J. 114, 117 (C.A.A.F. 2021).
    We initially note that Florida law requires the reporting
of any knowledge or suspicion “that a child is the victim of
sexual abuse.” Fla. Stat. § 39.201(1)(a)(2). From our perspec-
tive then, the duty-to-report exception and the evidence-of-
child-abuse exception are effectively coterminous in this case.
Thus, we conclude that the information provided by the psy-
chotherapist to the state in the M.R.E. 513(d)(3) context fully
satisfied the reporting requirement under the rubric of “evi-
dence of child abuse.” M.R.E. 513(d)(2).
    We next hold that Appellant’s counsel was not ineffective
for failing to raise a constitutional objection. 10 To be sure,
there is some merit to Appellant’s constitutional concerns.
The right to cross-examine a witness for impeachment pur-
poses has constitutional underpinnings because of the right
to confront witnesses under the Sixth Amendment and the
due process right to present a complete defense. And, in cer-
tain instances, the psychotherapist-patient privilege seem-
ingly trumps an accused’s right to fully confront the accuracy
and veracity of a witness who is accusing him or her of a crim-
inal offense.


   10  We note that there is disagreement among the lower courts
regarding the significance of the removal of the “constitutional ex-
ception” from the list of enumerated exceptions in M.R.E. 513(d).
Because the Government agrees with the reasoning of the United
States Army Court of Criminal Appeals in LK v. Acosta, 76 M.J. 611
(A. Ct. Crim. App. 2017), “that the removal of a constitutional ex-
ception from an executive order-based rule of evidence cannot alter
the reach of the Constitution,” we need not decide the precise sig-
nificance of the removal of this express exception in order to decide
this case. Brief for Appellee at 34, United States v. Beauge, No. 21-
0183 (C.A.A.F. Sept. 24, 2021) (internal quotation marks omitted)
(quoting Acosta, 76 M.J. at 615).




                                 16
              United States v. Beauge, No. 21-0183/NA
                       Opinion of the Court

    However, the debate on the confrontation issue is limited
by the Supreme Court’s decision in Pennsylvania v. Ritchie,
in which a plurality of the Court opined that the Sixth
Amendment right “to question adverse witnesses . . . does not
include the power to require the pretrial disclosure of any and
all information that might be useful in contradicting unfavor-
able testimony.” 480 U.S. 39, 53 (1987) (plurality opinion). 11
    Supreme Court precedent similarly limits Appellant’s due
process argument. As the Court stated in Holmes v. South
Carolina, only rules which “infring[e] upon a weighty interest
of the accused and are arbitrary or disproportionate to the
purposes they are designed to serve” will be held to violate the
right to present a complete defense. 547 U.S. 319, 324–25
(2006) (alteration in original) (emphasis added) (internal quo-
tation marks omitted) (citation omitted). And as the Supreme
Court recognized in Jaffee, the psychotherapist-patient privi-
lege “promotes sufficiently important interests to outweigh
the need for probative evidence.” 518 U.S. at 9–10 (internal
quotation marks omitted) (quoting Trammel v. United States,
445 U.S. 40, 51 (1980)). We do not find a basis to conclude that
the privilege, as applicable in the instant case, was either ar-
bitrary or disproportionate to the purposes served. Even if the
point is arguable, it has not been established such that a fail-
ure to make the argument constitutes ineffective assis-
tance. 12


     11 The Ritchie Court ultimately held  that “Ritchie [was] entitled
to have the” confidential government report on the victim “reviewed
by the trial court to determine whether it contain[ed] information
that probably would have changed the outcome of his trial” as a
matter of due process under the Fourteenth Amendment. 480 U.S.
at 58. The Supreme Court based this conclusion on the fact that the
report was in the possession of the government and the relevant
law “contemplated some use of [such] records in judicial proceed-
ings.” Id. at 57–58. In the instant case, however, Appellant does not
allege that the Government was ever in possession of the records
which Appellant was seeking.
12 Because this issue was presented as an ineffective assistance
claim, we express no opinion as to when the Constitution may com-
pel discovery of documentary records. Rather, we simply note that
Appellant’s counsel was not constitutionally ineffective for failing
to raise what would have been a cutting-edge claim.



                                  17
            United States v. Beauge, No. 21-0183/NA
                     Opinion of the Court

                        V. Conclusion
    We hold that the NMCCA’s interpretation of the duty-to-
report exception to the psychotherapist-patient privilege was
not overly broad when the lower court upheld the military
judge’s ruling that only the information subject to mandatory
reporting was discoverable. Thus, the military judge’s denial
of in camera review was proper because a military judge may
not conduct in camera review of privileged material where a
party moving to compel production of protected records or
communications has not made a showing that the information
sought meets an enumerated exception as required by M.R.E.
513(e)(3)(A) and (B).
    We further hold that Appellant was not denied the effec-
tive assistance of counsel. A motion grounded in the evidence-
of-child-abuse exception would have failed because, on these
facts, this exception and the duty-to-report exception were ef-
fectively coterminous, and a motion grounded in a constitu-
tional claim would not have been supported by existing case
law. Accordingly, we affirm the decision of the United States
Navy-Marine Corps Court of Criminal Appeals.




                              18